SUMMARY ORDER
UPON DUE CONSLDERATLON, LT LS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is AFFIRMED.
Sam M. Chudnovsky, pro se and fee-paid, appeals from the district court’s grant of the motion by Prudential Securities, Lnc. to dismiss the plaintiffs claims *902pursuant to Fed.R.Civ.P. 56, 12(b)(1) & 12(c).
The facts of this case are set out in the opinion of the district court, Chudnovsky v. Prudential Securities, Inc., No. 98-Civ.-7753 (S.D.N.Y. Oct. 19, 2000). We affirm on the issues decided by the district court substantially for the reasons set forth therein.
Chudnovsky also argues in this appeal that he was denied discovery documents he sought. The argument was not raised in the district court. See Fed. R.Civ.P. 56(f). A court of appeals will generally not hear such a claim unless it was first raised in the district court, Singleton v. Wulff, 428 U.S. 106, 120-21, 96 S. Ct. 2868, 49 L.Ed.2d 826 (1976), and Chudnovsky has not demonstrated any manifest or obvious injustice that would cause us to exercise our discretion to reach the newly asserted claim. Thomas E. Hoar, Inc. v. Sara Lee Corp., 900 F.2d 522, 527 (2d Cir.1990). Similarly, after Chudnovsky claimed that he was “physicahy prevented” from conducting a deposition, the district court offered him an opportunity to resume the deposition, which he declined. Thus, even if Chudnovsky’s characterization of the facts and law regarding that deposition is correct, he alleges no error by the district court which would be appropriate for review.
Chudnovsky raised different claims when he previously attempted to appeal a January 1999 order of the district court. We dismissed that appeal because it was not from a final order. Chudnovsky v. Prudential Securities, Inc., No. 99-7185 (2d Cir. Mar. 25, 1999). Although that attempt to appeal could be construed as raising the claims therein here, Chudnovsky failed to make any argument before us with respect to them. By not arguing those issues, Chudnovsky has abandoned them. See LoSacco v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir.1995).
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.